Citation Nr: 1550514	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a sleep disorder, to include idiopathic hypersomnolence and claimed as sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel






INTRODUCTION

The Veteran served on active duty from October 2005 to October 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A notice of disagreement was received in January 2013, a statement of the case was issued in February 2014, and a substantive appeal was received in April 2014.  The Veteran was contacted in May 2014 concerning some ambiguity in his April 2014 substantive appeal.  At that time, he clarified that he was, in fact, appealing the claim of entitlement to service connection for obstructive sleep apnea.

The Board has recharacterized the issue on appeal to include his actual diagnosis, which is being granted herein, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has a diagnosis of idiopathic hypersomnolence that originated during his military service.


CONCLUSION OF LAW

Idiopathic hypersomnolence was incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for idiopathic hypersomnolence, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran in the case at hand has claimed entitlement to service connection for a sleep disorder.  He brought this claim in June 2011, prior to his discharge from service.  Service treatment records contain several records noting diagnostic impressions of "primary hypersomnia with sleep apnea."  He underwent a sleep study in June 2011, however, that listed an impression of idiopathic hypersomnolence with a finding that the Veteran does not, in fact, have sleep apnea. 

The Board finds that the Veteran has satisfied the elements of service connection in this case.  The June 2011 diagnosis of idiopathic hypersomnolence was made in service and within weeks of his filing of the pre-separation claim.  Therefore, the Veteran is deemed to have a current disability that first manifested during service.

In granting this claim, the Board acknowledges that no diagnosis of idiopathic hypersomnolence appears in the August 2012 VA examination report of record.  The Board notes, however, that the vast majority of the pertinent sections of the examination report at issue specifically pertain to a sleep apnea diagnosis.  The VA examination report notes that no sleep study was performed in connection with the August 2012 examination and that, at the time of this examination, the results of the June 2011 sleep study were unavailable for review.  A post-it that is affixed to the examination report contains the following note: "6/01/11- negative sleep study, no sig respiratory events."  It is unclear to the Board whether this post-it was affixed by a VA examiner following subsequent receipt of the sleep study at issue, or whether it was attached by a VA employee who had reviewed the record.  In either event, the Board observes that this notation is directly contradicted by the June 2011 sleep study report itself.  The Board places more probative value on the June 2011 sleep study than on an interpretation of this study that may not even have been made by an individual who is competent to interpret the results of this study.  

In light of the above, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for idiopathic hypersomnolence is warranted.  

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for idiopathic hypersomnolence is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


